DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-9, 11, 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramadass et al. (US 20100079034) in view of Ueno (US 10333399).
As to claim 1, Ramadass et al.’s figure 5 shows an energy harvester to convert incident radio frequency, RF, energy (power harvester receives RF signal is well known in the art.  It is seen as an intended use for using the circuit figure 5 to harvest RF energy) associated with an RF signal to direct current energy, the energy harvester comprising: a rectifier (34) comprising a pre-storage capacitor (Crect), wherein said rectifier is arranged to rectify said incoming incident RF energy thereby storing said RF energy into said pre-storage capacitor; an energy transfer unit (36) comprising a storage output capacitor (Cmaim).  Figure 5 fails to show that a capacitance value of said storage output capacitor is higher than a capacitance value of said pre-storage capacitor.  However, ¶0028 teaches that Cmain is a large storage capacitor.  Therefore, it would have been obvious to one having ordinary skill in the art to select the capacitance of Cmain to be larger than the capacitance of Crect for the purpose of ensuring optimum performance.  Ramadass et al.’s figure further shows that said energy transfer unit is arranged to transfer said energy in said pre-storage capacitor into said storage output capacitor.  Figure 5 fails to show a control unit as claimed.  However, Ueno’s figure 1 shows a similar circuit having control unit (22) arranged for controlling said energy transfer unit (23).  Therefore, it would have been obvious to one having ordinary skill in the art to further include Ueno’s control unit in Ramadass et al.’s circuit for the purpose of providing more stable converted voltage Vdd1.  Therefore, the modified Ramadass et al.’s figure further shows that said control unit is arranged to measure a voltage over said pre-storage capacitor (by Ueno’s R2, R1, CMP1), and wherein said control unit is further arranged to: activate said energy transfer unit to start transferring said energy in said pre-storage capacitor into said storage output capacitor when said measured voltage is above a first voltage threshold, wherein said energy transfer unit is deactivated whenever said voltage over said pre-storage capacitor falls below a second voltage threshold, wherein said first voltage threshold is higher than said second voltage threshold (col. 4, lines 1-8, teaches that comparator CMP1 is a hysteresis comparator.  Therefore, it comprises differences switching thresholds.  It would have been obvious to one having ordinary skill in the art to switching thresholds as claimed to achieve optimum performance and ensuring proper operation). The modified Ueno’s figure further fails to show that said pre-storage capacitor has a capacitance value of between 100 picofarad, pF, and 100 nanofarad, nF; said storage output capacitor has a capacitance value of between 1 microfarad, uF, and 100 millifarad, mF. However, creating the claimed capacitance values would only involve routine "design optimization", which has been held to be within the ordinary capabilities of a person having ordinary skill in the art. Applicant should note In re Aller, 105 USPQ 233 (1955) where it was held that optimizing particular values only involves ordinary skill in the art (because those having ordinary skill in the art would easily be able to set different values within the range of possible values in order to arrive at the best value by simple experimentation). Note also that the Aller holding is consistent with the recent Supreme Court decision in KSR International v. Teleflex, Inc., 82 USPQ2d 1385 (2007) which also discussed the obviousness of "design optimization" where a reference is silent on such optimized values. It is seen as an obvious design preference to select the value of capacitors as claimed for the purpose of ensuring optimum performance, see MPEP 2144.05.  The modified Ramadass et al.’s figure 5 further shows a power management unit (DCDC_2) connected to said storage output capacitor, wherein said power management unit is arranged to convert a voltage over said storage output capacitor to an operating DC voltage.   The modified Ramadass et al.’s figure further shows that the storage output capacitor stores the energy at a stable voltage reference point (as stated above, DCDC_1 converter provides a stable output voltage.  It is known that DC-DC converter provides stable DC output voltage, see Uneo’s col. 1, lines 31-32) as an input for a DC to DC converter (DCDC_2) connected thereto. 
As to claim 4, the modified Ramadass et al.’s figure shows that said control unit is further arranged to: deactivate said energy transfer unit to stop transferring said energy in said pre-storage capacitor into said storage output capacitor when said measured voltage is below a second voltage threshold; wherein said first voltage threshold is higher than said second voltage threshold.
As to claim 6, a switched-mode boost converter is a well-known DC-DC converter.  It would have been obvious to one having ordinary skill in the art to use switched-mode boost converter for Ramadass et al.’s DC-DC converter for the purpose of providing more precise higher output voltage. 
As to claim 7, the modified Ramadass et al.’s figure shows that said energy harvester further comprises a battery or harvested energy (Ueno’s 31) for supplying energy to said control unit (linear regulator comprising capacitor is well known in the art.  It would have been obvious to include capacitor in 31 for the purpose of providing more stable voltage).
As to claim 8, Ueno’s figure shows rectifier 21 comprising one or more diodes selected from a group comprising a Schottky diode, a PN junction diode, a diode-connected field effect transistor and a tunnel diode.  It would have been obvious to one having ordinary skill in the art to use Ueno’s rectifier for Ramadass et al.’s rectifier for the purpose of saving cost.
As to claim 9, the modified Ramadass et al.’s figure 5 shows that said control unit (Ueno’s 22) comprises an operational amplifier, op-amp, comparator (CMP) with hysteresis for providing said first voltage threshold and said second voltage threshold.
As to claim 11, it has been held that adjustability, where needed, is not a patentable advance, MPEP 2144.04.  It would have been obvious to one having ordinary skill in the art to control the boost factor of the DC-DC converter for the purpose of achieving desired output voltage.
As to claim 12, antenna coupled to receive RF power is well known in the art.  It would have been obvious to one having ordinary skill in the art to use antenna for power generator 40 for the purpose of receiving power wirelessly.  Thus, the modified Ramadass et al.’s figure shows an antenna (the modified 40) connected to said rectifier, wherein said antenna is arranged for receiving said RF signal; a sensor (Ueno’s 22) for performing a measurement.
Claim 14 recites similar limitations of claims above.  Therefore, it is rejected for the same reasons.

Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramadass et al. (US 20100079034) in view of Ueno (US 10333399) and Thiverge et al. (US 8232761).
As to claim 3, the modified Ramadass et al.’s figure 5 fail to show that said control unit is further arranged to measure a voltage over the storage capacitor.  However, Thivege et al.’s figure 1 shows a similar circuit that comprises comparator circuit 1 coupled to measure a voltage over storage capacitor C1 to control second converter circuit 14.  Therefore, it would have been obvious to one having ordinary skill in the art to add Thiverge et al.’s comparator circuit 1 couple to control Ramadass et al.’s DCDC_2 circuit for the purpose of providing more stable output voltage.  Therefore, the modified Ramadass et al.’s figure 5 shows that the control circuit arranged to measure a voltage over the storage capacitor, and said control unit is further arranged to: activate said power management unit to start converting said voltage over said storage output capacitor to said operating DC voltage when said measured voltage over said storage output capacitor is above a predetermined threshold. 
As to claim 13, the modified Ramadass et al.’s figure 5 that said energy harvester comprises a power management unit (DCDC_2), connected to said storage output capacitor, wherein said power management unit is arranged to convert a voltage over said storage output capacitor to an operating DC voltage, wherein said sensor device further comprises: a controller (Thivierge’s 18) arranged for measuring said operating DC voltage, and for initiating said sensor to perform said measurement and for transmitting a performed measurement whenever a measured operating DC voltage exceeds a predetermined operating voltage.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramadass et al. (US 20100079034) in view of Ueno (US 10333399) and Huang et al. (US 8432071).
The modified Ramadass et al.’s figure fails to show a low-power oscillator, connected to said pre-storage capacitor, wherein said low-power oscillator is arranged to provide for an oscillation output signal based on said energy stored in said pre-storage capacitor.  However, Huang’s figure 1 shows a voltage converter circuit that comprises oscillator 124 coupled to input voltage to control the DC/DC converter 126.  Therefore, it would have been obvious to one having ordinary skill in the art use Huang et al.’s voltage converter circuit for Ramadass et al.’s voltage converter circuit 36 for the purpose of providing more stable output voltage.  Thus, the modified Ramadass et al.’s figure further shows that the low-power oscillator (Huang’s 124) is arranged to provide for an oscillator output signal based on the energy stored in the pre-storage capacitor; an Alternating Current, AC, to Direct Current, DC, converter (Huang’s 126 that converts oscillating signal generated by 124 to DC) connected to said low-power oscillator and to said storage output capacitor, wherein said AC-to-DC converter is arranged for converting said oscillation output signal to a DC output signal, wherein said DC output signal is provided to said storage output capacitor, wherein said control unit is arranged to activate and deactivate said energy transfer unit by activating and deactivating said low-power oscillator. 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramadass et al. (US 20100079034) in view of Ueno (US 10333399), Thivierge et al. (US 8232761), and Inoue et al. (US 20060006850).
The modified Ramadass et al.’s figure fails to show a bypass switch for bypassing the energy transfer unit.  However, Inoue et al.’s figure 12 shows a DC-DC converter comprises a bypass switch 5 for bypassing the DC-DC converter.  Therefore, it would have been obvious to one having ordinary skill in the art to add a bypass switch couple to Ramadass et al.’s energy transfer unit for the purpose of improving the circuit speed and providing more stable output voltage.  The modified Ramadass et al. further shows that said control unit (Ueno’s 22 or Inoue’s 7, 11) is further arranged for determining that said incoming incident energy is non-fluctuating based on said measured voltage over said pre-storage capacitor, and for activating said bypass switch based on said determination. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-QUAN TRA whose telephone number is (571)272-1755.  The examiner can normally be reached on Mon-Fri from 8:00 A.M.-5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUAN TRA/
Primary Examiner
Art Unit 2842